DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/1/11/17/2020, in response to the restriction requirement mailed 12/1/2020.	
Claims 1-2, 4, 6-8, 11, 18, 23-26, 28, 31-36, 38, and 39 are pending.  
Claims 23-26, 28, 31-36, 38, and 39 are withdrawn from further prosecution for the reasons set forth below.  
Claims 1-2, 4, 6-8, 11, and 18 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-2, 4, 6-8, 11, 18, and 23-25) without traverse in the reply filed on 2/1/2021 is acknowledged.
Claims 26, 28, 31-36, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.
Applicant’s election of the following representative species in the reply filed on 2/1/2021 is acknowledged.  The election was made without traverse.
“2-aminothiazoyl” as a single heterocycle moiety;
 “Thr-Ile-Gly-Arg” as a peptide sequence;
 “PEG3” as a linker moiety;
“hexadecyl” as an anchoring moiety; and
2at-TlGK-PEG3-Hdc as a single, fully defined species.

Claims 1-2, 4, 6-8, 11, and 18 read on the elected species. Claims 23-25 are withdrawn from further prosecution as being drawn to a nonelected species.

Drawings
The drawings are objected to the following reasons.  Figure 2 on page 1/6 is dark and it is difficult to decipher some of the wording in the figure.  On the same page under the title “Measuring PAR2 Signaling”- parts 1, 2, 2A and 2B are listed.  However, Fig. 2 continues on the page 2/6 and further comprises parts A, B, C, and D.  The figure legend does not distinguish between any of the parts of figure 2.  Figure 2 and its associated figure legend should clearly set forth the specific components, e.g., Fig. 2A, 2B, 2C, 2D, etc.  Figure 3 also contains several parts which should be distinguished in the figure legend. Examiner also notes that Fig. 3 sets forth several amino acid sequences that are not associated with a SEQ ID NO, in accordance with MPEP § 2421-2422.  Figure 4 contains several parts which should be distinguished in the figure legend.  Examiner further notes that the font on some of the graphs as well as the cell imaging is pixelated and difficult to decipher.  Examiner’s comments regarding figure 4 also apply to figures 5 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
This application is objected to because the peptide sequences on pages 2 and 11 are not associated with a sequence identifier (a SEQ ID NO).  See peptides, e.g., SLIGKV and SLIGRL. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the 
The specification is objected to for the following minor informality: The specification recites “Amoxiprin” on p. 18, l. 36.  This appears to be a typo.  The recitation should be “Aloxiprin”.  Applicant is required to correct this error.
The specification is objected to for the following minor informality: The specification recites “…temazepam (Restoril, Normison, Planurn, Tenox, and Temaze), Triazolam), Etomidate, Ketamine, Propofol)” on p. 20, ll. 7-8.  This appears to be part of a parenthesis missing.  Applicant is required to correct this error.
The use of trademarks has been noted in this application, for example, Amytal on p. 20, l. 11; and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Examiner notes that throughout the application applicant alternatively identifies amino acids using a single letter code (LIGR) and a three-letter code (Leu-Ile-Gly-Arg). Applicant should amend the specification for consistency.  

Claim Objections
Claims 1, 2, 4, 6-8, 11, and 18 are objected to because of the following informalities:  


Dependent claims 2, 4, 6-8, 11, and 18 should each be amended to recite “composition of claim 
Claim 2 should be amended to recite “activate PAR2 biological activity”.
Claim 7 should be amended to reference to peptide sequences of Example 1 and Tables 1-5, and instead to list the substituents therein (see MPEP §2173.05 (s)).
Claim 18 alternatively recites peptides using a single letter designation or a three letter designation, e.g., LIGR vs Thr-Ile-Gly-Arg (SEQ ID NO:4).  It is also noted that the peptides LIGR, HIGR, and VIGR are four amino acids in length and should be associated with a SEQ ID NO. See MPEP § 2421-2422. 
Further regarding claim 18, the following mimetic peptides are recited twice in the claim: [2-aminothiazoyl]-[LIGR]-[PEG3]-[hexadecyl], [2-aminothiazoyl]-[HIGR]-[PEG3]-[hexadecyl], [2-aminothiazoyl]-[VIGR]-[PEG3]-[hexadecyl], and [2-aminothiazoyl]-[(homoserine)IGR]-[PEG3]-[hexadecyl].
Appropriate correction is required.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 1-2, 4, 6, 8, and 11 recite a PAR2 mimetic peptide having Formula I: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], including pharmaceutically acceptable salts, lipidated 2 mimetic peptide is configured to modulate PAR2biological activity; and claim 7 further defined the peptide sequences.
The genus of instant claimed peptide sequence recited in instant claims 1-2, 4, 6, 8, and 11 merely requires a peptide comprising two or more contiguous amino acid residues; and instant claim 7 limits the peptide to specific amino acid sequences.  
The instant specification discloses the peptide sequence can be either PAR2 activator or inhibitor; and peptides of instant claims 7 and 18 are examples of the peptide sequence.
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required for the instant claimed peptide sequence to have the functional characteristics of being PAR2 activator or inhibitor to modulate PAR2 biological activity.

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:

Furthermore, a PAR2 mimetic peptide comprising peptide of instant claims 7 and 18 as the peptide sequence are tested in the working examples in the instant specification.  
In addition, the instant specification discloses that several peptides that fall within the scope/definition of peptides of general formula I, do NOT actually have functional activity modulate PAR2.  See Table 2, SEQ ID NOs: 11, 12, 13; Table 3, SEQ ID NOs: 15 and 16; Table 5, compounds 20 and 22-26.
Taken all these together, other than the limited examples, the instant specification does not describe a general correlation between structure and function for the claimed genus of peptide sequence comprising two or more contiguous amino acid residues and/or comprising the amino acid sequence of instant claims 7 and 18 having the function of modulating PAR2 biological activity.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide sequence comprising two or more contiguous amino acid residues and/or 2 biological activity.  
It is further noted that the instant peptide sequence merely requires “two or more contiguous amino acid residues”.  There is no requirement as to the amino acid sequence and/or chemical physical properties of the amino acids.  The amino acids include natural and non-natural amino acids.  Moreover, there is no upper limit as to the length of the amino acid sequence.
With regards to the instant claimed peptide sequence being either PAR2 activator or inhibitor, Heuberger et al (Thrombosis Journal, 2019, 17, pages 1-24) is a review article on PARs. The reference teaches specific PAR2 modulators (Table 6).  Heuberger et al further discuss the mechanisms of PAR activation and various ways to affect PAR activities; and explicitly state that “The complexity of PAR regulation is indicated by the culmination of specific proteolytic cleavage modes (inactivating or activating), protease inhibitors, and cofactors, and with the effects of PAR glycosylation and dimerization”, for example, page 2, Figure 1; and page 12, Figure 6 and the 1st paragraph in Section “PAR modulators as targets for therapy”.    
Furthermore, the present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed peptide sequence would entail testing limitless potential peptides and proteins, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.  
Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than PAR2 agonist and/or antagonist, they illustrate the inherent 
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature is required for the claimed peptide sequence comprising two or more contiguous amino acid residues and/or comprising the amino acid sequence of instant claims 7 and 18 to have the functional characteristics of modulating PAR2 biological activity.

(d) representative number of samples:
In the instant case, the genus of instant claimed peptide sequence recited in instant claims 1-2, 4, 6, 8, and 11, merely includes any peptide comprising two or more contiguous amino acid residues; and instant claims 7 and 18 limits the peptide to specific sequences.
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant claims 7 and 18 as examples of the instant claimed peptide sequence.
Furthermore, a PAR2 mimetic peptide comprising peptide of instant claims 7 and 18 as the peptide sequence are tested in the working examples in instant specification.  
Considering the scope of the genus of instant claimed peptide sequence, the instant specification fails to provide sufficient examples to describe the entire genus of peptide sequence claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate 2 agonist or antagonist to modulate PAR2 biological activity; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a saturated or unsaturated hydrocarbon moiety”, and the claim also recites the terms “a saturated and unsaturated C12 - C20 residues” and “hexadecyl” which are the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
The metes and bounds of claim 11 are deemed to be indefinite.  Claim 11 recites “The composition of Claim 1, wherein the cell membrane anchoring moiety comprises one or more of a lipid moiety, a saturated or unsaturated hydrocarbon moiety, a saturated and unsaturated C12 - C20 residues, hexadecyl, a cell membrane homing structure, and a cell-penetrating moiety and/or a transmembrane domain”.  It is unclear whether the recited cell-membrane anchoring moiety includes a cell-penetrating moiety and a transmembrane domain, or the recited cell-membrane anchoring moiety is required to be a cell-penetrating moiety or a transmembrane domain.  Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Conventionally, peptides are presented in an N-terminal to C- terminal amino acid sequence order.  Claim 4 recites that the heterocycle moiety is positioned at either the end terminus or the C terminus of the PAR2 mimetic.  This is deemed to be inconsistent with Formula I of independent claim 1 which presents the heterocycle moiety as being attached at the N-terminus of the peptide sequence.  
Moreover, it is noted that there are no examples anywhere in the specification in which a heterocycle group is attached at the C-terminus of the peptide.  Positionally, per formula I, the C-terminus of the peptide sequence is where the linker moiety is configured to bridge the peptide sequence in the cell membrane anchoring moiety.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4, 6-8, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boitano et al (PLoS ONE, 2014, 9(6): e99140, pages 1-16, cited in IDS filed 2/25/2020).
Boitano et al. teach lipid-tethered-peptidomimetics with the formula: [heterocycle moiety]-[peptide sequence]-[linker moiety]-[cell-membrane anchoring moiety], wherein the heterocycle is 2-aminothiazoyl or isoxazole; the peptide is Cha-I, Cha-IGR, IGR, LIGR, or LIGRL; the linker moiety is PEG2 or PEG3; in the cell membrane anchoring moiety is hexadecyl (Hdc) (abstract, Fig. 3).  It is further noted that Boitano et al. teaches a PAR2 agonist having a peptide sequence of SLIGR (SEQ ID NO:5).  Specific PAR2 mimetics are found in figure 3.  Regarding 2, Boitano et al. teach lipid-tethered-peptidomimetics to activate PAR2 agonists.  Regarding claims 4 and 6, the heterocycle moiety is where position at the N- terminus of the peptide and included isoxazole, aminothiazoyl (at), cyclohexylalanine.  Regarding claim 8, the linker moiety was either PEG2 or PEG3.  Regarding claim 11, the cell membrane anchoring moiety was hexadecyl (Hdc).  Regarding claim 18, Boitano et al. teach the PAR2 mimetic peptide 2at-LIGR-PEG3-Hdc (abstract, Fig. 3).  
Boitano et al further teach the lipid-tethered-peptidomimetic approach is useful for developing novel structure activity relationships for PAR2 that allows for selective probing of PAR2 function across a broad range of physiological systems, for example, Abstract; and page 15, left column, the 1st paragraph and right column, the 2nd paragraph. 
Accordingly, 1-2, 4, 6-8, 11, and 18 are anticipated by Boitano et al.

Examiner comment 
A peptide of TIGR (SEQ ID NO:4), the elected species, appears to be free the prior art. The closest prior art is Boitano et al. (PLoS ONE, 2014, 9(6): e99140, pages 1-16, cited in IDS filed 2/25/2020), which is set forth above.  The reference teaches the peptide of LIGR but does not teach or suggest a peptide of TIGR (SEQ ID NO:4).

Conclusion
No claims are allowed.
Claims 1-2, 4, 6-8, 11, 18, 23-26, 28, 31-36, 38, and 39 are pending.  Claims 23-26, 28, 31-36, 38, and 39 are withdrawn.  Claims 1-2, 4, 6-8, 11, and 18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654